Mercure, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1993, which assessed Antonio C. Martinez for additional unemployment insurance contributions.
Antonio C. Martinez, an attorney with offices in New York City and the Dominican Republic, engaged claimant, a member of the Dominican bar, to work for him for an initial period of two months. Whether an employer-employee relationship exists is a question of fact for resolution by the Unemployment Insurance Appeal Board (see, Matter of Cameryn Entertainment Co. [Hartnett], 174 AD2d 859). In our view, there is substantial evidence in the record to support the conclusion of the Board that Martinez exercised sufficient direction and control over the services performed by claimant to establish his status as an employee. As found by the Board, claimant reported to Martinez’s office daily and Martinez gave him specific assignments and furnished him with staff, equipment and supplies. Further, it was Martinez who negotiated with clients for the fee to be charged and who billed the clients for services performed by claimant.
*1085Mikoll, J. P., Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.